DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 08/18/2022

Response to Arguments
Applicant's arguments and Amendments filed on 08/18/2022 have been fully considered.  In view of the Amendments and terminal disclaimer filed on 08/18/2022, all rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-11 and 14-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 11 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an imaging system for producing images for a display apparatus or a method for producing images for a display apparatus as recited in “wherein the imaging system further comprises means for generating a depth or voxel map of the given real-world scene , 
wherein the processor is configured to: 
determine, based on the depth or voxel map of the given real-world scene, an optical depth of at least one object present in the region of interest; and 
control the means for adjusting the optical focus of the given imaging unit based also on the optical depth of at least one object, to capture the at least one warped image of the given real-world scene; and
wherein the at least one object comprises a first object and a second object, 
a first optical depth of the first object being different from a second optical depth of the second object, wherein the processor is configured to: 
select a given optical depth that lies between the first optical depth and the second optical depth; and 
adjust the optical focus of the given imaging unit , based on the given optical depth, to capture the at least one warped image of the given real-world scene” as combined with other limitations in claims 1 and 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        September 8, 2022